Citation Nr: 1114863	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits, based on service from April 1965 to February 1971.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant had active, honorable service from April 1962 to April 1965.  He also had a period of service from April 1965 to February 1971, from which he was discharged under conditions other than honorable.

In an administrative decision dated January 1979, the Regional Office (RO) concluded that the character of the appellant's service for the period from April 30, 1965, to February 4, 1971 constituted a bar to VA benefits.  He was notified of this determination by a letter dated that month, but did not file an appeal. 

By letter dated November 2008, the RO informed the appellant that his service from April 1965 to February 1971 was not honorable for VA purposes.  The appellant appealed this determination.

When the question at issue turns on a legal determination, such as basic eligibility for a benefit or status as a claimant, and not on a factual determination, the new and material analysis is not applicable, as the purported previous "denial" was not a final decision based on a "claim."  See Sarmiento v. Brown, 7 Vet. App. 80, 84 (1994) and D'Amico v. West, 12 Vet. App. 357 (1999) (because appellant never attained status of claimant he did not submit any claim, well grounded or otherwise, and therefore there was no finally denied claim which could have been reopened); Sabonis v. Brown, 6 Vet. App. 426 (1994), (where there is simply no authority in the law which would permit VA to grant appellant's request for relief when the facts are undisputed, the law not the evidence is dispositive and the claim should be denied or the appeal terminated).  In this case, the law, not the facts, is dispositive. Accordingly, the claim will be adjudicated on the merits, not as an attempt to reopen.  As such, the issue has been characterized as set forth on the cover page.



FINDINGS OF FACT

1.  The appellant had a period of active service from April 30, 1965, to February 4, 1971, and was discharged under other than honorable conditions due, in part, to two periods of unauthorized leave in excess of 500 days.

2.  The character of the appellant's discharge was upgraded to under honorable conditions under the Department of Defense Special Discharge Review Program.

3.  The appellant was not insane at the time of his two separate periods of AWOL which exceeded 180 continuous days, and there are no compelling circumstances to warrant such prolonged unauthorized absences.


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from April 30, 1965, to February 4, 1971, is a bar to entitlement to VA benefits.  38 U.S.C.A.  §§ 101(2), 5303 (West 2002); 38 C.F.R.§§ 3.12, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

By letter dated November 2008, the RO informed the appellant he was not eligible for VA benefits based on his service from April 1965 to February 1971 since his service was not honorable for VA purposes.  He was advised he could request the service department to change the character of his discharge.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim and the avenues through which he might obtain such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

If any notice deficiency is present, the Board finds that the presumption of prejudice on VA's part has been rebutted in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the claimant clearly has actual knowledge that the character of his service is a bar to VA benefits and of the evidence he is required to submit to support his claim; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See also Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

In addition, the Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the relevant law, a "person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a claimant must demonstrate qualifying service and character of discharge by a preponderance of evidence).  For purposes of VA benefits, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, then pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on VA as to the character of discharge.  See 38 C.F.R. § 3.12(a).

A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if the service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

In pertinent part, 38 U.S.C.A. § 5303(a) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days, if such person was discharged under conditions other than dishonorable (unless such person demonstrates to the satisfaction of the Secretary of Veterans Affairs that there are compelling circumstances to warrant such prolonged unauthorized absence), shall bar all right of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553.  See also 38 C.F.R. § 3.12(c)(6).  AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. 1553, sets aside a bar to benefits imposed under paragraph (d), but not paragraph (c), if certain requirements are met. 38 C.F.R. § 3.12(g).  Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under the Department of Defense's Special Discharge Review Program effective April 5, 1977, does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(c).  38 C.F.R. § 3.12(h)(2).

These provisions of law arose from the enactment of Public Law No. 95-126, § 1(a) (Oct. 8, 1977), which added 38 U.S.C.A. § 5303(e), and engendered 38 C.F.R. § 3.12(g), (h).

Further, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

As to whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a). 38 C.F.R. § 3.354(b).  The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Regarding the appellant's AWOL status, the following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) the length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation; (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service- incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began; (iii) a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c).

The appellant had a period of service from April 1962 to April 1965, for which he received an honorable discharge.  He is seeking benefits for his period of service from April 1965 to February 1971.  As noted above, his discharge at that time was under conditions other than honorable.  

The record reflects the Veteran was absent without authority from on or about July 1, 1969 to on or about November 16, 1970.  Additional records show he had 2 periods of AWOL for a total of 531 days.  Service personnel records disclose he was dropped from the rolls in August 1969 due to desertion.  In November 1970, the Veteran requested a discharge for the good of the service.  The document stated he understood that if it was accepted, he might be discharged under other than honorable conditions and furnished an undesirable discharge, and that he might be ineligible for VA benefits.  

The Board notes a DD Form 214 shows the character of discharge for the period of service from April 1965 to February 1971 was under other than honorable conditions.  

Of record is DD Form 215 which reflects the appellant's original discharge certificate was corrected to show the appellant had apparently received an upgraded discharge under PL 95-126.  In essence, this indicates that the character of the appellant's discharge was upgraded to under honorable conditions under the Department of Defense Special Discharge Review Program.

In June 1978, the Army Discharge Review Board indicated the appellant's discharge had been based on unauthorized absence of 503 days, for which he had not provided any information as to the reason for such act or any other sort of explanation for the misconduct.  Thus, it was concluded that a 503 day unauthorized absence was not conduct which was compatible with characterization as being under honorable conditions.  

In effect, the appellant argues he is entitled to benefits in accordance with the provisions of 38 C.F.R. § 3.12(g) on the basis that his discharge was upgraded by the Special Discharge Review Program.  However, an honorable or general discharge awarded under this program effective April 5, 1977, does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(c).  38 C.F.R. § 3.12(h)(2).  The appellant's discharge based on more than 180 days of being AWOL resulted in a bar to benefits which is imposed by 38 C.F.R. § 3.12(c).  Therefore, the discharge awarded under the Special Discharge Review Program does not remove that bar.  

As noted above, the applicable regulation provides an exception to the bar to benefits if the individual was insane at the time of the offense(s) which caused the discharge or if VA finds that there are compelling circumstances to warrant the prolonged periods of AWOL.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

The appellant's representative asserts the appellant was not sane at the time he committed the offense that led to his discharge.  The service treatment records disclose he reported nightmares and depression in November 1970.  However, a psychiatric evaluation on the separation examination that month was normal.  Even if the Board were to assume the appellant had psychiatric problems in service, this is not the equivalent of insanity, as defined by applicable regulations.  Therefore, the Board finds there is no probative evidence of insanity at the time the AWOL offenses were committed.  The appellant is not competent to address the medical determination of insanity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds that the normal psychiatric examination at service separation is sufficient evidence that the appellant was not insane during service.

Finally, the Board points out the appellant has not provided any explanation for his absence in service, and therefore there is no evidence of compelling circumstances for his prolonged unauthorized absence.  

In sum, the foregoing evidence is found to show that the appellant had a continuous period of AWOL exceeding 180 days which bars him from VA benefits, that he was not insane at the time of the offenses, and that there are no compelling circumstances warranting the prolonged periods of AWOL.  38 C.F.R. § 3.12(d). Accordingly, the character of the Veteran's discharge for the period of active service from April 1965 to February 1971 is a bar to his receipt of VA compensation benefits.


ORDER

The character of the appellant's discharge for the period of active service from April 30, 1965, to February 4, 1971 is a bar to his receipt of VA benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


